Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered. 
Response to Arguments
Objection to the Specification and the rejection of claims 15-19 under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. US 2017/0034812 have been withdrawn in view of the Applicants amendment filed on 10/4/2021.
Applicant's arguments filed on 10/4/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicant’s argument that “In view of the above arguments establishing the Applicant’s claim for priority, the Applicant respectfully submits that the present rejection of the claims pursuant to 35 U.S.C. § 103 of the AIA  is improper, and any rejection over a prior art reference should be made by application of the pre-AIA  provisions” because this application added the disclosure not presented in the prior application.  This application was filed after 3/16/2013. The disclosure not presented in the prior application is “the first transmission comprises 
Examiner respectfully disagrees with Applicant’s argument that “Ito cannot be considered prior art” because Ito reference was filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Dolle et al. US 6,609,010.
Claim 1:
Ito et al. discloses a wireless transmit/receive unit (WTRU) comprising: at least one antenna; and at least one circuit coupled to the antenna; the at least one circuit and the at least one antenna configured to 
receive a first transmission in a first band of a first spectral block (5 GHz), wherein the first transmission uses a first transmission technique (802.11a), wherein use of the first transmission technique is determined based on the first spectral block (receiving 802.11a 5 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]),

the at least one circuit and the at least one antenna further configured to
dynamically be assigned to receive transmissions in the first band and the second band (Ito et al.; Fig. 7; [0099]).
Ito et al. fails to teach wherein the first band and the second band have different bandwidths; 
However, Dolle et al. discloses the above limitations (Dolle et al.; column 5, line 28-column 6, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spaced channels on frequency ranges having different bandwidth in the system taught by Ito et al. as taught by Dolle et al. in order to operate in two different frequency ranges with different propagation properties and thus fulfills a wide range of application requirements.
Claim 8:
Ito et al. discloses a method for use in a wireless transmit/receive unit (WTRU), the method comprising:
receiving a first transmission in a first band of a first spectral block (2.4 GHz) using a first transmission technique, wherein use of the first transmission technique 
receiving a second transmission in a second band of the second FCC spectral block (5 GHz) using a second transmission technique (802.11a), wherein use of the second transmission technique is determined based on the second spectral block (receiving 802.11a 5 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]) (Ito et al.; Fig. 7; [0099]);
 receiving, based on a dynamic assignment, transmissions in the first band and
the second band (Ito et al.; Fig. 7; [0099]).
Ito et al. fails to teach wherein the first band and the second band have different bandwidths; 
However, Dolle et al. discloses the above limitations (Dolle et al.; column 5, line 28-column 6, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spaced channels on frequency ranges having different bandwidth in the system taught by Ito et al. as taught by Dolle et al. in order to operate in two different frequency ranges with different propagation properties and thus fulfills a wide range of application requirements.
Claim 15:
Ito et al. discloses a base station comprising: at least one antenna; and at least one circuit coupled to the antenna; the at least one circuit and the at least one antenna configured to transmit, to a wireless transmit/receive unit (WTRU), a first transmission in a first band of a first spectral block (2.4 GHz) using a first transmission technique 
the at least one circuit and the at least one antenna configured to transmit, to the WTRU, a second transmission in a second band of a second spectral block (5 GHz) using a second transmission technique (802.11a), wherein use of the second transmission technique is based on the second FCC spectral block (receiving 802.11a 5 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]) (Ito et al.; Fig. 7; [0099]), the at least one circuit and the at least one antenna further configured to dynamically assign the WTRU to receive transmissions in the first band and the second band (Ito et al.; Fig. 7; [0099]).
Ito et al. fails to teach wherein the first band and the second band have different bandwidths; 
However, Dolle et al. discloses the above limitations (Dolle et al.; column 5, line 28-column 6, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spaced channels on frequency ranges having different bandwidth in the system taught by Ito et al. as taught by Dolle et al. in order to operate in two different frequency ranges with different propagation properties and thus fulfills a wide range of application requirements.
Claims 3, 10 and 16:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1, 8 and 15 above.

Claims 4 and 11:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1 and 8 above.
Furthermore, Ito et al. discloses the first transmission and the second transmission overlap in time (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claims 6, 13 and 18:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1, 8 and 15 above.
Furthermore, Ito et al. discloses an assignment between the first band and the second band is based on traffic characteristics (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claims 7, 14 and 19:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1 and 8 above.
Furthermore, Ito et al. discloses communication in at least one of the first band or the second band uses time division duplexing (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claim 21:
Ito et al. and Dolle et al. disclose the claimed invention as to claim 1 above.
.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Dolle et al. US 6,609,010 and further in view of Catreux et al. US 7,822,140.
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1 and 8 above.
Ito et al. and Dolle et al. fail to teach transmissions in the first band and the second band are received using different spatial configurations.
However, Catreux et al. discloses different spatial configurations to improve 802.11 systems (Catreux et al.; column 1, lines 33-47; column 9, lines 25-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different spatial channel configurations in the system taught by Ito et al. and Dolle et al. in order to improve 802.11 systems.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Dolle et al. US 6,609,010 and further in view of Shin et al. US 2005/0089002.
Ito et al. and Dolle et al. disclose the claimed invention as to claim 1 above.
Furthermore, Ito et al. discloses regarding claim 20, the first transmission

Ito et al. and Dolle et al. fail to teach regarding claim 20, the second transmission technique includes frequency hopping.
Ito et al. and Dolle et al. fail to teach regarding claim 22 the first transmission
technique uses a first transmission rate and the second transmission technique uses
a second transmission rate, and wherein the first transmission rate and the second
transmission rate differ.
However, Shin et al. discloses the above limitations (Shin et al.; [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide parameters taught by Shin et al. in the system of Ito et al. and Dolle et al. for the purposes of compatibility with existing 802.11 systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416